DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09-23-2022 has been entered.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 06-01-2016. It is noted, however, that applicant has not filed a certified copy of the JP 2016-110033 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-13, 15-20, and 22-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 8, line 5; claim 15, line 5; and claim 22, line 5 each recite “the silica powder having at least two different diameters”.  The specification at ¶ [0064], [0085], and [0093] provide examples of silica powder have two or three different diameters, but the specification does not describe the silica powder having more than three different diameters (wherein “at least two” includes all numbers ≥2).  ¶ [0038] states “The silica powder suitably contains at least one kind of spherical silica”, but “kind” does not necessarily mean “diameter”.  It could mean, for example, purity, Al concentration, synthesis method, shape, etc.
Claims 8-13, 15-20, and 22-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for silica powder having two or three different diameters, does not reasonably provide enablement for silica powder having greater than three different diameters.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. As also described above, the specification includes examples of silica powder having two or three different diameters at ¶ [0064], [0085], and [0093], but it does not support silica powder having more than three different diameters.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 8, 10-12, 15, 17-19, 22, and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae ‘637 (US 8,575,637) in view of Watanabe ‘631 (US 2008/0164631 A1) and Richerson ’92 (Richerson, David W. Modern Ceramic Engineering. New York, Marcel Dekker, 1992. p. 379.).
Regarding claim 8, Bae ‘637 teaches an ultraviolet LED element package with an ultraviolet LED that is configured to emit ultraviolet light with a peak wavelength of 350 nm or less and comprising a protective member made from quartz (134, Fig. 13; column 2, lines 26-28; column 4, lines 7-14; column 10, lines 65-67).  It is noted that the limitation in lines 16-17 of claim 8, “an ultraviolet LED of the ultraviolet LED element package is configured to emit ultraviolet light having a wavelength of from 200 nm to 400 nm”, constitutes an intended use of the product resulting from the claimed process (i.e. that the silica quartz glass member is capable of use with a UV LED), and does not, per se, impart substantive limitations upon the steps of the claimed process itself.  See MPEP 2111.02(II).  Bae ‘637 is silent regarding the method by which the quartz glass member (134) is manufactured.
In analogous art of manufacturing transparent quartz articles for use as optical parts (¶ [0002]), Watanabe ‘631 suggests:
a molding step of mixing silica powder (¶ [0011]) and a binder component (¶ [0012]) to form a resultant mixture (¶ [0013]), followed by molding the resultant mixture to obtain a molded body having a predetermined shape (¶ [0013])
a heat treatment step of subjecting the molded body to heating treatment with various gases (¶ [0013]-[0014])
a vitrification step of vitrifying the molded body subjected to heat treatment into transparent glass after the heat treatment step (¶ [0013], “transparentization by baking”)
the heat treatment step comprising:
a degreasing step for organic matter at 1,000°C or less with an atmosphere containing oxygen (¶ [0013], “degreasing treatment”)
a purification step for a metal impurity at 1,200°C or less with an atmosphere containing hydrogen chloride after the degreasing step (¶ [0013], “purification treatment”; ¶ [0022], “hydrogen chloride”)
a step of exposing the purified glass article to an oxidizing atmosphere in a temperature range of 950°C to 1100°C (¶ [0014] - While Watanabe ‘631 does not expressly disclose that subjecting the glass body to the oxidizing atmosphere serves to promote “repairing of an oxygen-deficient defect at a wavelength of about 250 nm”, such a result would appear to follow as a natural consequence of exposing the purified glass body to the oxidizing atmosphere at the elevated temperatures. In this case, the prior art appears to teach a same process with the only difference being recognition of a feature resulting from that claimed process step, namely promoting the repair of an oxygen-deficient defect at a wavelength of about 250nm.  It follows therefore that the claimed functional property of the oxidizing atmosphere is either inherent to or otherwise would have been considered obvious over the prior art disclosed oxidation step.  See MPEP 2112.)
for the benefit of allowing production of transparent quartz glass members having complicated shapes in a high purity and with high precision at a low price, and overcoming known challenges with prior known quartz member manufacturing methods (¶ [0002]-[0004]).
Watanabe ’631 is silent regarding the silica powder having at least two different diameters.  However, Watanabe ‘631 suggests that a range of diameters are acceptable (¶ [0011]), and it expresses silica powder particle size as an “average” (e.g., ¶ [0021]).  Watanabe ‘631 also expresses that it is desirable for the silica powder to fill minutely in order to form a firm article (¶ [0011]). Richerson ’92 suggests that utilizing powders with at least two different diameters produces better particle packing (p. 379, Particle Size and Reactivity).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the silica powder of Watanabe ‘631 to have at least two different diameters, as suggested by Richerson ‘631, for the benefit of improving particle packing, and thus the ability of the silica powder to fill minutely and form a firm article, as desired by Watanabe ‘631.
Watanabe ‘631 is silent regarding the quartz glass member having an internal transmittance at a thickness of 3 mm of 95% to 99% for ultraviolet light having a wavelength of 300 nm to 400 nm and an internal transmittance at a thickness of 3 mm of 92% to 99% for ultraviolet light having a wavelength of 245 nm or more and less than 300 nm.  However, the method of Watanabe ‘631 and Richerson ’92 as described above appears to be substantially identical to Applicant’s method, including constituents of silica powder and cellulose-based binders, injection molding, and heat treatment and vitrification conditions.  It has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  See MPEP 2112.01.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the product of the method of Watanabe ‘631 and Richerson ’92 as described above would exhibit substantially identical properties to the product of the claimed method, including internal transmittance.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Bae ‘637 with the quartz glass member manufacturing steps of Watanabe ‘631 and Richerson ’92 for the benefit of allowing production of transparent quartz glass members having complicated shapes in a high purity and with high precision at a low price, and overcoming known challenges with prior known quartz member manufacturing methods, as suggested by Watanabe ‘631.
Regarding claim 10, Watanabe ‘631 suggest the oxidizing atmosphere as described above, and further that the oxidizing atmosphere comprises an atmosphere containing one or more of oxygen and water vapor (¶ [0014]).
Regarding claim 11, Watanabe ‘631 suggests the vitrification step as described above, and further teaches the vitrification step is performed at 1,700°C or less (¶ [0013]).
Regarding claim 12, Watanabe ‘631 suggests silica powder as described above, and further that the silica powder contains at least one kind of spherical silica (¶ [0011]).  Watanabe ‘631 is silent regarding the inclusion of any metal moieties beyond alkaline earth metal and iron (¶ [0011]). For this reason and absent evidence to the contrary, it is the Examiner’s finding that the prior art either implicitly comprises less than 70 ppm alumina or, alternatively, that a silica material which meets these purity standards would have constituted an obvious extension over the prior art of record for a skilled practitioner in the relevant arts at the time of the invention.

Regarding claim 15, Bae ‘637 teaches applying a quartz glass member to an ultraviolet LED element package, wherein an ultraviolet LED of the ultraviolet LED package is configured to emit ultraviolet light with a peak wavelength of 350 nm or less (134, Fig. 13; column 2, lines 26-28; column 4, lines 7-14; column 10, lines 65-67).  Bae ‘637 is silent regarding the method by which the quartz glass member (134) is manufactured.
In analogous art of manufacturing transparent quartz articles for use as optical parts (¶ [0002]), Watanabe ‘631 suggests forming a quartz glass member by:
mixing silica powder (¶ [0011]) and a binder component (¶ [0012]) to form a resultant mixture (¶ [0013]), followed by molding the resultant mixture to obtain a molded body having a predetermined shape (¶ [0013])
subjecting the molded body to heating treatment with various gases (¶ [0013]-[0014])
vitrifying the molded body subjected to heat treatment into transparent glass after the heat treatment step (¶ [0013], “transparentization by baking”)
the heat treatment comprising:
a degreasing step for organic matter at 1,000°C or less with an atmosphere containing oxygen (¶ [0013], “degreasing treatment”)
a purification step for a metal impurity at 1,200°C or less with an atmosphere containing hydrogen chloride after the degreasing step (¶ [0013], “purification treatment”; ¶ [0022], “hydrogen chloride”)
a step of exposing the purified glass article to an oxidizing atmosphere in a temperature range of 950°C to 1100°C (¶ [0014] - While Watanabe ‘631 does not expressly disclose that subjecting the glass body to the oxidizing atmosphere serves to promote “repairing of an oxygen-deficient defect at a wavelength of about 250 nm”, such a result would appear to follow as a natural consequence of exposing the purified glass body to the oxidizing atmosphere at the elevated temperatures. In this case, the prior art appears to teach a same process with the only difference being recognition of a feature resulting from that claimed process step, namely promoting the repair of an oxygen-deficient defect at a wavelength of about 250nm.  It follows therefore that the claimed functional property of the oxidizing atmosphere is either inherent to or otherwise would have been considered obvious over the prior art disclosed oxidation step.  See MPEP 2112.)
for the benefit of allowing production of transparent quartz glass members having complicated shapes in a high purity and with high precision at a low price, and overcoming known challenges with prior known quartz member manufacturing methods (¶ [0002]-[0004]).
Watanabe ’631 is silent regarding the silica powder having at least two different diameters.  However, Watanabe ‘631 suggests that a range of diameters are acceptable (¶ [0011]), and it expresses silica powder particle size as an “average” (e.g., ¶ [0021]).  Watanabe ‘631 also expresses that it is desirable for the silica powder to fill minutely in order to form a firm article (¶ [0011]). Richerson ’92 suggests that utilizing powders with at least two different diameters produces better particle packing (p. 379, Particle Size and Reactivity).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the silica powder of Watanabe ‘631 to have at least two different diameters, as suggested by Richerson ‘631, for the benefit of improving particle packing, and thus the ability of the silica powder to fill minutely and form a firm article, as desired by Watanabe ‘631.
Watanabe ‘631 is silent regarding the quartz glass member having an internal transmittance at a thickness of 3 mm of 95% to 99% for ultraviolet light having a wavelength of 300 nm to 400 nm and an internal transmittance at a thickness of 3 mm of 92% to 99% for ultraviolet light having a wavelength of 245 nm or more and less than 300 nm.  However, the method of Watanabe ‘631 and Richerson ’92 as described above appears to be substantially identical to Applicant’s method, including constituents of silica powder and cellulose-based binders, injection molding, and heat treatment and vitrification conditions.  It has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  See MPEP 2112.01.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the product of the method of Watanabe ‘631 and Richerson ’92 as described above would exhibit substantially identical properties to the product of the claimed method, including internal transmittance.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Bae ‘637 with the quartz glass member manufacturing steps of Watanabe ‘631 and Richerson ’92 for the benefit of allowing production of transparent quartz glass members having complicated shapes in a high purity and with high precision at a low price, and overcoming known challenges with prior known quartz member manufacturing methods, as suggested by Watanabe ‘631.
Regarding claim 17, Watanabe ‘631 suggest the oxidizing atmosphere as described above, and further that the oxidizing atmosphere comprises an atmosphere containing one or more of oxygen and water vapor (¶ [0014]).
Regarding claim 18, Watanabe ‘631 suggests the vitrification step as described above, and further teaches the vitrification step is performed at 1,700°C or less (¶ [0013]).
Regarding claim 19, Watanabe ‘631 suggests silica powder as described above, and further that the silica powder contains at least one kind of spherical silica (¶ [0011]).  Watanabe ‘631 is silent regarding the inclusion of any metal moieties beyond alkaline earth metal and iron (¶ [0011]). For this reason and absent evidence to the contrary, it is the Examiner’s finding that the prior art either implicitly comprises less than 70 ppm alumina or, alternatively, that a silica material which meets these purity standards would have constituted an obvious extension over the prior art of record for a skilled practitioner in the relevant arts at the time of the invention.

Regarding claim 22, Bae ‘637 teaches sealing an ultraviolet LED element package via a quartz glass member, wherein an ultraviolet LED of the ultraviolet LED package is configured to emit ultraviolet light with a peak wavelength of 350 nm or less (134, Fig. 13; column 2, lines 26-28; column 4, lines 7-14; column 10, lines 65-67).  Bae ‘637 is silent regarding the method by which the quartz glass member (134) is manufactured.
In analogous art of manufacturing transparent quartz articles for use as optical parts (¶ [0002]), Watanabe ‘631 suggests forming a quartz glass member by:
mixing silica powder (¶ [0011]) and a binder component (¶ [0012]) to form a resultant mixture (¶ [0013]), followed by molding the resultant mixture to obtain a molded body having a predetermined shape (¶ [0013])
subjecting the molded body to heating treatment with various gases (¶ [0013]-[0014])
vitrifying the molded body subjected to heat treatment into transparent glass after the heat treatment step (¶ [0013], “transparentization by baking”)
the heat treatment comprising:
a degreasing step for organic matter at 1,000°C or less with an atmosphere containing oxygen (¶ [0013], “degreasing treatment”)
a purification step for a metal impurity at 1,200°C or less with an atmosphere containing hydrogen chloride after the degreasing step (¶ [0013], “purification treatment”; ¶ [0022], “hydrogen chloride”)
a step of exposing the purified glass article to an oxidizing atmosphere in a temperature range of 950°C to 1100°C (¶ [0014] - While Watanabe ‘631 does not expressly disclose that subjecting the glass body to the oxidizing atmosphere serves to promote “repairing of an oxygen-deficient defect at a wavelength of about 250 nm”, such a result would appear to follow as a natural consequence of exposing the purified glass body to the oxidizing atmosphere at the elevated temperatures. In this case, the prior art appears to teach a same process with the only difference being recognition of a feature resulting from that claimed process step, namely promoting the repair of an oxygen-deficient defect at a wavelength of about 250nm.  It follows therefore that the claimed functional property of the oxidizing atmosphere is either inherent to or otherwise would have been considered obvious over the prior art disclosed oxidation step.  See MPEP 2112.)
for the benefit of allowing production of transparent quartz glass members having complicated shapes in a high purity and with high precision at a low price, and overcoming known challenges with prior known quartz member manufacturing methods (¶ [0002]-[0004]).
Watanabe ’631 is silent regarding the silica powder having at least two different diameters.  However, Watanabe ‘631 suggests that a range of diameters are acceptable (¶ [0011]), and it expresses silica powder particle size as an “average” (e.g., ¶ [0021]).  Watanabe ‘631 also expresses that it is desirable for the silica powder to fill minutely in order to form a firm article (¶ [0011]). Richerson ’92 suggests that utilizing powders with at least two different diameters produces better particle packing (p. 379, Particle Size and Reactivity).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the silica powder of Watanabe ‘631 to have at least two different diameters, as suggested by Richerson ‘631, for the benefit of improving particle packing, and thus the ability of the silica powder to fill minutely and form a firm article, as desired by Watanabe ‘631.
Watanabe ‘631 is silent regarding the quartz glass member having an internal transmittance at a thickness of 3 mm of 95% to 99% for ultraviolet light having a wavelength of 300 nm to 400 nm and an internal transmittance at a thickness of 3 mm of 92% to 99% for ultraviolet light having a wavelength of 245 nm or more and less than 300 nm.  However, the method of Watanabe ‘631 and Richerson ’92 as described above appears to be substantially identical to Applicant’s method, including constituents of silica powder and cellulose-based binders, injection molding, and heat treatment and vitrification conditions.  It has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  See MPEP 2112.01.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the product of the method of Watanabe ‘631 and Richerson ’92 as described above would exhibit substantially identical properties to the product of the claimed method, including internal transmittance.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Bae ‘637 with the quartz glass member manufacturing steps of Watanabe ‘631 and Richerson ’92 for the benefit of allowing production of transparent quartz glass members having complicated shapes in a high purity and with high precision at a low price, and overcoming known challenges with prior known quartz member manufacturing methods, as suggested by Watanabe ‘631.
Regarding claim 24, Watanabe ‘631 suggest the oxidizing atmosphere as described above, and further that the oxidizing atmosphere comprises an atmosphere containing one or more of oxygen and water vapor (¶ [0014]).
Regarding claim 25, Watanabe ‘631 suggests the vitrification step as described above, and further teaches the vitrification step is performed at 1,700°C or less (¶ [0013]).
Regarding claim 26, Watanabe ‘631 suggests silica powder as described above, and further that the silica powder contains at least one kind of spherical silica (¶ [0011]).  Watanabe ‘631 is silent regarding the inclusion of any metal moieties beyond alkaline earth metal and iron (¶ [0011]). For this reason and absent evidence to the contrary, it is the Examiner’s finding that the prior art either implicitly comprises less than 70 ppm alumina or, alternatively, that a silica material which meets these purity standards would have constituted an obvious extension over the prior art of record for a skilled practitioner in the relevant arts at the time of the invention.

Claim(s) 9, 16, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae ‘637 (US 8,575,637), Watanabe ‘631 (US 2008/0164631 A1), and Richerson ’92 (Richerson, David W. Modern Ceramic Engineering. New York, Marcel Dekker, 1992. p. 379.) in view of Kojima ‘476 (JP 2006-111476A - English language machine translation provided herewith and referenced herein).
Regarding claims 9, 16, and 23, Watanabe ‘631 suggests the molding step as described above, and further that the molding step comprising a molding step with a metal mold (“metal-made molding die”, ¶ [0013]).  Watanabe ‘631 is silent regarding a surface roughness of a sealing portion of a plain surface portion of the metal mold.  In analogous art of molding optical quartz glass products, Kojima ‘476 suggests molding a mixture of spherical silica and binder in a mold with a minimized Ra value for the benefit of allowing the mixture to flow smoothly in the mold and producing a product with consistent optical qualities and excellent dimensional tolerances at low cost (¶ [0001], [0003]-[0009], [0032]). Thus Kojima ‘476 also suggests that Ra value of surfaces of molds is a result effective variable because it alters optical qualities of the product.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See MPEP 2144.05.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bae ‘637 and Watanabe ‘631 by optimizing an Ra surface roughness of a sealing portion of a plain surface portion of the metal mold, and further to minimize such roughness, for the benefit of allowing the mixture to flow smoothly in the mold and producing a product with consistent optical qualities and excellent dimensional tolerances at low cost, as suggested by Kojima ‘476.

Claim(s) 13, 20, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae ‘637 (US 8,575,637), Watanabe ‘631 (US 2008/0164631 A1), and Richerson ’92 (Richerson, David W. Modern Ceramic Engineering. New York, Marcel Dekker, 1992. p. 379.) in view of Eva ‘137 (US 2016/0145137 A1).
Regarding claims 13, 20, and 27, Bae ‘637, Watanabe ‘631, and Richerson ’92 are silent regarding performing heating treatment with a hydrogen atmosphere after the vitrification step.  In analogous art of producing silica glass bodies for UV optical applications, Eva ‘137 suggests performing heating treatment with a hydrogen atmosphere on a vitrified silica body for the benefit of reducing UV absorption bands in the material (Abstract; ¶ [0004]-[0005], [0092]-[0093]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bae ‘637, Watanabe ‘631, and Richerson ’92 by performing heating treatment with a hydrogen atmosphere after the vitrification step for the benefit of reducing UV absorption bands in the material, as suggested by Eva ‘137.

Claim(s) 28 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae ‘637 (US 8,575,637), Watanabe ‘631 (US 2008/0164631 A1), and Richerson ’92 (Richerson, David W. Modern Ceramic Engineering. New York, Marcel Dekker, 1992. p. 379.) in view of Loxley ‘304 (US 6,012,304).
Regarding claims 28 and 29, Watanabe ‘631 suggests silica powder as described above, but is silent regarding the silica powder comprising aluminum.  In analogous art of manufacturing quartz glass products, Loxley ‘304 suggests that silica can include up to 15 ppm of aluminum and still be considered “extremely pure” (column 15, lines 1-5, 37-40, 63-65).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bae ‘637, Watanabe ‘631, and Richerson ’92 by utilizing silica powder comprising aluminum, wherein a concentration is 70 ppm or less, as suggested by Loxley ‘304, as a substitution of known high purity silica compositions with a predictable result of forming high purity quartz glass.

Response to Arguments
Applicant’s arguments with respect to the pending claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin Snelting whose telephone number is (571)272-7169. The examiner can normally be reached Monday to Friday, 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN SNELTING/Primary Examiner, Art Unit 1741